Citation Nr: 0833604	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  97-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In May 1998, the case was remanded 
to the RO for additional development.  The RO again denied 
service connection for a lumbar spine disorder in August 
1999.

In January 2002, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the claims file.  In October 2003, the case was again 
remanded in order to further develop the record and to ensure 
due process of law.  Following this development, in April 
2005, the Board denied the claim on the merits.

The appellant appealed the April 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Following a March 2006 "Joint Motion to Vacate and Remand" 
(Joint Motion), the Court vacated and remanded the Board's 
April 2005 decision, which denied service connection for a 
lumbar spine disorder. 

In December 2006, the Board remanded the case for additional 
development; it is again before the Board for further 
appellate review.

On June 5, 2008, the undersigned Veteran's Law Judge granted 
a motion requesting additional time for the submission of 
evidence in support of the veteran's claim.  In a letter 
received by the Board on September 3, 2008, the veteran's 
representative indicated that she was not able to obtain any 
further evidence to substantiate the veteran's claim.  





FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
degenerative disc disease of the lumbar spine is related to 
service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was not 
incurred in, or aggravated by, active military service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.308 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, the duty to notify was satisfied by way of 
letters sent to the appellant in March 2004, January 2007, 
August 2007 and November 2007 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a February 2008 supplemental statement of 
the case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although this 
notice was not provided until January 2007, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
veteran was provided an opportunity to set forth his or her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded a VA medical 
examination in August 2007.  The veteran has claimed that he 
was treated following service at the VA medical center in 
Miami, Florida (Miami VAMC).  The Board notes that, pursuant 
to the Joint Remand, this case was remanded by the Board to 
attempt to obtain the Miami VAMC treatment records.  However, 
the AOJ has made numerous attempts to obtain these records 
and have been informed they are not available.  Specifically, 
the AOJ made five requests throughout January through July 
2007, and was ultimately informed in July 2007 that these 
records were unavailable.  The record contains an August 2007 
Formal Finding of the Unavailability of outpatient treatment 
records from VAMC Miami from January 1971 through the 
present.  The veteran was notified of this information in an 
August 2007 letter.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The 
Board finds that the RO has complied with the directives of 
the Joint Remand and the Board's December 2006 remand to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).

The Board notes that the veteran's representative has 
asserted that the veteran was in combat while in service and 
that none of the examiners took this into account in their 
reports, and that the records from his car accident while in 
the service in Hawaii are not part of the record and should 
be obtained.  

The veteran's attorney contends that the veteran has received 
the Army Commendation Medal and that this is proof that the 
veteran was in combat while in the military.  However, the 
Army Commendation Medal is awarded to any member of the Armed 
Forces of the United States other than General Officers who, 
while serving in any capacity with the Army after December 6, 
1941, distinguished himself/herself by heroism, meritorious 
achievement or meritorious service.  While this medal can be 
awarded for combat-related acts, an award may also be made 
for acts of noncombatant-related acts which do not meet the 
requirements for an award of the Soldier's Medal.  See Army 
Regulations 672-5-1.  The veteran's medal was not awarded 
with a "V" [for valor] device.  Thus, receipt of this medal 
does not imply combat participation.  In addition, it does 
not appear to the Board that the veteran has ever contended 
that he was injured in combat and, even if the veteran 
injured his back while in combat in service, there is still 
no evidence that the veteran's current back disability is in 
any way related to his time in service, or that it manifested 
within one year of his separation.  

The veteran's attorney also contends that the veteran's 
service treatment records reflecting his in-service 
automobile accident in Hawaii are not part of the claims 
file.  However, January 1970 service treatment records from 
Schofield Emergency Room at the Army Base in Hawaii reflect 
that the veteran was in a Jeep accident where he was thrown 
from the vehicle and received lacerations on his scalp.  As 
such, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided. See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

At his hearing, the veteran contended that he hurt his back 
in basic training and again when loading ammunition while 
serving in Vietnam.  

The veteran's April 1968 pre-induction Report of Medical 
History shows that the veteran reported that he had a prior 
injury from an automobile accident.  His pre-induction Report 
of Medical Examination notes that this condition had no 
significant symptoms in his back or leg and that it was not 
considered disabling.  Service medical records reflect that 
the veteran was seen in May 1968 for back pain and was 
diagnosed with chronic lumbosacral strain.  A May 1968 x-ray 
report shows that he had a normal lumbar spine, with a 
developmental variation in the form of spina bifida occulta.  
Service treatment records throughout May and June 1968 show 
that the veteran complained of back pain, had pain to 
palpation of the erector spinae and that he went to sick call 
several times due to these complaints.  He reported that the 
had been in an automobile accident in 1966 with resulting 
back pain, and that x-rays at that time revealed 
paravertebral muscle spasm and spine bifida occulta.  A June 
1968 x-ray report revealed a chronic lumbosacral spine with 
spine bifida occulta.  A July 1968 x-ray report reflects the 
examiner's conclusion that the veteran did not have a spina 
bifida and that his physical examination was within normal 
limits.  The impression was chronic strain of the lumbosacral 
spine and the veteran was considered fit for duty.  January 
1970 service treatment records reflect that the veteran was 
in a motor vehicle accident when he was thrown from a Jeep 
and sustained lacerations in his scalp.  These medical 
records do not show any treatment for a back injury.  The 
veteran's December 1970 Reports of Medical History and 
Examination show that he veteran indicated he was in an 
automobile accident when he was 17 which resulted in a lumbar 
spine strain.   There is a notation that there were no 
complications and no sequelae.  The separation examination 
revealed a normal spine.  

The first post-service evidence of a back injury is a private 
January 1995 statement which indicates that x-rays of the 
veteran's spine showed signs of degenerative arthritis with 
lordosis of the lowest lumbar segment.  A June 1996 statement 
shows the veteran reported he injured his back one year prior 
while working placing siding on a house and working with 
scaffolding.  The veteran also reported that he injured his 
back again in May 1996 building a retaining wall, bending 
over and twisting.  The veteran reported back pain while in 
the military and having been recommended by VA to undergo 
surgery, a recommendation which was countered by the 
veteran's private physician.
 
A May 1996 report from the Florida State Division of Workers' 
Compensation note the veteran submitted an application for 
benefits based on low back strain.  A May 1996 private 
medical record shows that the veteran was diagnosed with 
degenerative arthritis and disc disease along L2-S1.

A March 1999 VA examination report indicates the veteran was 
diagnosed with degenerative disc disease of the lumbar spine.  
The examiner noted that all of the veteran's lumbosacral x-
rays while in the service failed to reveal any evidence of 
degenerative disc disease.  He had at least two sets of 
lumbosacral spine films taken, and certainly had the 
degenerative disc disease existed while he was in the 
service, this would have been described on these x-rays.  The 
examiner further noted that, following his discharge from 
service, the veteran was employed as a heavy construction 
laborer, and had a history of at least two severe injuries to 
the lumbosacral area.  The examiner opined that the 
degenerative disc disease present in the veteran's 
lumbosacral spine at this time was due to the injuries 
incurred in 1995 and 1996, and that there was no progression 
of degenerative disc disease while he was in the service 
since it did not exist at that time.  The examiner further 
noted that it was certainly not worsened by the veteran's 
service since it did not first begin until around 1995.

Pursuant to the Board's October 2003 remand, the veteran 
underwent a November 2004 VA examination of the lumbar spine.  
The examiner found no evidence that the veteran suffered a 
congenital or developmental defect in his back prior to 
entrance into service.  The veteran had reported that he was 
told he had a curved spine, but subsequent x-rays did not 
reveal scoliosis.  The examiner also noted that there was no 
evidence that degenerative disc disease existed prior to the 
veteran's entrance into the service, that it was incurred 
during service, or that it became manifest within a year 
after service.  The first indication of degenerative disc 
disease or degenerative arthritis occurred in January 1995 
when the veteran's private physician obtained x-rays which 
showed degenerative arthritis.  In the examiner's opinion, 
the veteran's degenerative disc disease or degenerative 
arthritis did not become manifest until January 1995, or 
until 26 years after he was discharged from service, and that 
this was the result of a gradual wear and tear on the back 
during these years, and unrelated to any incident incurred 
while he was in the service.

An August 2007 VA medical examination report reflects that 
the veteran indicated he had a history of sustaining an acute 
low back injury doing a man carry while in the service in 
1968.  The examiner noted that service medical records 
documented a report to sick call in June 1968 for lumbar 
strain, soft tissue injury.  The veteran's 
x-rays at that time were reported as negative.  The examiner 
further noted that the veteran had a documented post-service 
record of a back injury in 1995 with a diagnosis in January 
1995 of degenerative joint disease of the lower lumbar spine.  
The examiner diagnosed lumbar degenerative disc disease 
without significant radiculopathy and secondary moderate 
mechanical low back pain, based on x-rays performed in 
conjunction with the examination.  the examiner concluded 
that, based on the veteran's history, review of his claims 
file and his examination to date, his lumbar degenerative 
disc disease with mechanical low back pain was not caused by 
a result of the trauma while in service.  The veteran had a 
minor soft tissue injury to his low back in the service, 
demonstrated by normal radiographs.  The examiner opined that 
the veteran's advanced intervertebral disc disease was 
unrelated to his tour of duty and was most likely caused by a 
result of his worker's compensation injury in 1995 and 
subsequent development of intervertebral disc disease at that 
time.  

 Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current degenerative disc disease of 
the lumbar spine and active service.  The March 1999 examiner 
noted that all of the veteran's lumbosacral x-rays while in 
the service failed to reveal any evidence of degenerative 
disc disease and that, had the degenerative disc disease 
existed while he was in the service, this would have been 
described on these x-rays.  The examiner observed that the 
veteran had two severe post-service injuries to the 
lumbosacral area and opined that the veteran's lumbosacral 
spine degenerative disc disease was related to these 
injuries.  The examiner further noted that his lumbosacral 
spine degenerative disc disease was certainly not worsened by 
the veteran's service since it did not first begin until 
around 1995.  The November 2004 VA examiner also noted that 
there was no evidence that degenerative disc disease existed 
prior to the veteran's entrance into the service, that it was 
incurred during service, or that it became manifest within a 
year after service and that the first indication of 
degenerative disc disease or degenerative arthritis occurred 
in January 1995, 26 years after he was discharged from 
service.  He further opined that this was the result of a 
gradual wear and tear on the back during these years, and 
unrelated to any incident incurred while he was in the 
service.  The August 2007 VA examiner concluded that the 
veteran's lumbar degenerative disc disease with mechanical 
low back pain was not caused by a result of the trauma while 
in service.  It was noted that the veteran had a minor soft 
tissue injury to his low back in the service, demonstrated by 
normal radiographs.  The examiner opined that the veteran's 
advanced intervertebral disc disease was unrelated to his 
tour of duty and was most likely caused by a result of his 
worker's compensation injury in 1995 and subsequent 
development of intervertebral disc disease at that time.  

In the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Thus, the preponderance of the 
medical evidence is against service connection for 
degenerative disc disease of the lumbar spine.  Accordingly, 
the service-connection claim for degenerative disc disease of 
the lumbar spine is denied.  

The veteran's attorney has asserted that, in his hearing, the 
veteran contended that he was in combat while in service and 
therefore his statements concerning his back injury due to 
lifting heavy ammunition should accepted as sufficient proof 
to establish service connection.   While it does not appear 
to the Board that there is any evidence that the veteran was 
in combat, or that the veteran actually claimed to have been 
in combat in his hearing testimony, even if it were conceded 
that he injured his back while in combat, the provisions of 
38 U.S.C.A. § 1154(b) do not allow a combat veteran to 
establish service connection with lay testimony alone. 
Rather, the statute relaxes the evidentiary requirements for 
determining what happened during service and is used only to 
provide a factual basis for a determination that a particular 
disease or injury was incurred or aggravated in service, not 
to link the service problem etiologically to a current 
disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

In this regard, to the extent that the veteran may have 
intended to assert that he has the claimed conditions due to 
participation in combat, the Court has held that 38 U.S.C.A. 
§ 1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service. See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).  There is no such evidence in the 
record.  The veteran's current diagnosis is degenerative disc 
disease of the lumbar spine.  As noted by the examiners 
above, there is no evidence that the veteran had this 
disorder while in service as his in-service x-rays showed no 
evidence of arthritis.  Even if the veteran hurt his back in 
an in-service incident while in combat, there is no evidence 
that shows that his current degenerative disc disease is 
related in any way to his time in service.  In addition, 
there is no evidence of degenerative disc disease of the 
lumbar spine within one year of his separation from service, 
so service connection on a presumptive basis is not 
warranted, either.  38 C.F.R. § 3.307, 3.309.  

The veteran has asserted that he has had continuing back pain 
since service and that he began seeking treatment for his 
back pain immediately following service.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
veteran is not offering these statements in order to make a 
medical diagnosis, but instead for the purpose of 
establishing that his back pain has persisted since his 
separation from service.  He is competent to do so.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In terms of credibility, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  In the present case, 
although the veteran has reported that he has had back pain 
since he left service and has submitted lay statements that 
support his contention, back treatment is not shown until 
1995.  The Board notes that evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Overall, the Board finds that, while these statements may be 
considered credible, there is no evidence that the veteran 
underwent treatment following service that relates to his 
current back condition.  As such, although sincere in his 
beliefs, the veteran is not found to be credible in relating 
a history of treatment for his degenerative disc disease of 
the lumbar spine since he left service and of ongoing 
treatment immediately following service.  There is simply no 
medical evidence to support these contentions.  

The veteran is not competent to render opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


